PER CURIAM: *
The court has carefully considered these appeals in light of the oral arguments, briefs, and pertinent portions of the record. Having done so, we find no reversible error of law or fact and no jurisdictional deficiencies. Consequently, all orders and judgments before us are AFFIRMED. See 5th Cir. R. 47.6.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4